DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed on 12/23/2021, has been reviewed and is accepted.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claim has been amended upon agreement by applicant during a telephone conversation with attorney Sammy Epstein on 12/13/2021.
Amendments to claim(s) 21, 28, and 35:

	Claim 21 (Currently Amended):
A system, comprising:

store data in a format to a distributed data storage system;
receive a request to back up the stored data; 
in response to receipt of the request to back up the stored data, perform a backup operation for the stored data comprising to:
perform a package operation on the stored data according to an archiving format to form packaged data for uploading to a remote storage system; and
prior to uploading the packaged data to the remote storage system, verify that the packaged data can be subsequently restored in the distributed data storage system, the verify comprising:
performance of an unpackage operation on the packaged data to create unpackaged data in the format; and
performance of one or more verification operations on the unpackaged data to verify correctness of the package operation; and
		after verifying that the packaged data can be subsequently restored in the distributed data storage system, upload the packaged data to the remote storage system.
	


A method, comprising:
storing data in a format in a distributed data storage system;
receiving a request to back up the stored data; 
in response to said receiving, performing a backup operation for the stored data, wherein performing the backup operation comprises:
packaging the stored data according to an archiving format for uploading to the remote storage system; 
prior to uploading the packaged data to the remote storage system, verifying that the packaged data can be subsequently restored in the distributed data storage system, verifying comprising:
unpackaging the packaged data to create unpackaged data in the format; and 
performing one or more verification operations on the unpackaged data to verify correctness of the packaging; and
after verifying that the packaged data can be subsequently restored in the distributed data storage system, uploading the packaged data to the remote storage system.
		




A non-transitory, computer-readable storage medium storing program instructions that when executed on one or more computers cause the one or more computers to perform:
storing data in a format in a distributed data storage system;
receiving a request to back up the stored data; 
in response to said receiving, performing a backup operation for the stored data, wherein performing the backup operation comprises:
packaging the stored data to form packaged data, according to an archive format for uploading to a remote storage system;
prior to uploading the packaged data to the remote storage system, verifying that the packaged data can be subsequently restored in the distributed data storage system, comprising: 
unpackaging the packaged data to create unpackaged data in the format; and 
performing one or more verification operations on the unpackaged data to verify correctness of the packaging; and
after verifying that the packaged data can be subsequently restored in the distributed data storage system, uploading the packaged data to the remote storage system.	
The Examiner’s amendment has been made in order to place the application in a condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reason for allowance:  
	Claim(s) 21, 28, and 35 is/are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having a system, comprising: store data in a format to a distributed data storage system;
perform a package operation on the stored data according to an archiving format to form packaged data for uploading to a remote storage system; and prior to uploading the packaged data to the remote storage system, verify that the packaged data can be subsequently restored in the distributed data storage system, the verify comprising: performance of an unpackage operation on the packaged data to create unpackaged data in the format; and performance of one or more verification operations on the unpackaged data to verify correctness of the package operation; and after verifying that the packaged data can be subsequently restored in the distributed data storage system, upload the packaged data to the remote storage system with a combination of all recitations as defined in claim(s) 21, 28, and 35.
Therefore, claim(s) 21-22, 24-29, 31-36, and 38-43 are presently allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	9AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152
12/14/2021